Citation Nr: 1646294	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to January 1968, from September 1986 to May 1987, from December 1990 to September 1991, and from July 1992 to January 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in July 2013 for further development.

In April 2011, the Veteran testified before a Veteran's Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who held the hearing is no longer at the Board.  The Veteran was notified of this and of his right to request another optional Board hearing in August 2016, but did not express a desire for a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a certificate for specially adapted housing or special home adaptation grant.  He contends that his service-connected right foot disability requires him to use a cane or crutches, and has caused an altered gait for many years.  He further contends that his altered gait has caused or aggravated his nonservice-connected bilateral knee and hip disorders and his low back disorder, or that these nonservice-connected disabilities were caused or aggravated by many falls over the years that occurred because of his right foot disability and/or altered gait.  See December 2009 Notice of Disagreement.  He asserts that these conditions require him to use canes or crutches daily for mobility and as such, constitutes loss use of both lower extremities or loss of use of one lower extremity and the residuals of an organic disease or injury that precludes locomotion without the aid of canes.  See id.  He is seeking the certificate for specially adapted housing or special home adaptation grant so that he can make modifications to the bathroom in his home that will allow him to care for himself without injury.  See February 2009 Claim; see also April 2011 Hr'g Tr. at 6.  In support of his claim, he submitted a letter from his treating VA doctor, Dr. T.J.S., opining that the service-connected right foot disability has impacted upon the contralateral hip and knee, creating an antalgic gait, and that he has lost the use of both lower extremities without the use of a cane or crutches.  See August 2010 Opinion Letter.  

The Board finds that remand is necessary to obtain outstanding VA and private medical records, and to obtain a new VA examination and medical opinion.  In his December 2009 Notice of Disagreement, the Veteran stated that his VA medical records show "many injuries from falls over the years long with hyperextension of both knees."  He contends that these falls were as a result of his right foot disability.  The most recent VA treatment records in the claims file are from January 2006.  Any outstanding VA treatment records must be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran testified that he would sometimes seek treatment from outside providers.  See April 2011 Hr'g Tr. at 12.  These records should also be sought.  38 C.F.R. § 3.159(c).

The Board also finds that a new VA examination is necessary to address the Veteran's assertions.  In September 2013, a VA examination was provided in accordance with the July 2013 Board remand.  The September 2013 VA examiner opined that the Veteran's right foot disability and associated altered gait did not cause or aggravate his bilateral knee, bilateral hip or low back disorders because the bilateral knee and hip degeneration was equal on both sides, but one would expect that the limb with more weight on it would be worse than the other limb.  The examiner also found that because the evidence did not support the finding that the knee and/or hip disorders were related to the right foot disability or altered gait, the low back disorder was also less likely than not due to or aggravated by this disorder as well.  The examiner did not, however, address the opinion of Dr. T.J.S. that the right foot disability has impacted upon the contralateral hip and knee, creating an antalgic gait, and that he has lost the use of both lower extremities without the use of a cane or crutches.  The examiner also did not address the Veteran's contention that his right foot disability caused numerous falls over the years, and that these falls caused or aggravated his knee, hip and low back disorders.  Thus, a new examination is necessary to address the Veteran's contention and the opinion of Dr. T.J.S.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including those from January 2006 to the present.

2.  Ask the Veteran to identify any private medical care providers who treated him for his right foot, left foot, knee, hip and/or low back disorders, and to provide contact information for Dr. Hawkins.  (See April 2011 Hr'g Tr. at 12.)  After securing any necessary authorization, obtain records from any identified providers, including those from Dr. Hawkins.  

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of his bilateral knee, bilateral hip and low back disorders.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  
After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that any of the Veteran's diagnosed knee, hip and/or low back disorders are (1) caused by or (2) aggravated by his service-connected right foot disability, including the altered gait from that disability or any falls associated with that disability.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning his altered gait and use of a cane or crutches, as well as his lay statement that his right foot disability has caused numerous falls over the years.  See December 2009 Notice of Disagreement.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

